April 20.Z0IS 9:3opi^
A^*.AWlAcosW4CVerV<
v-OuA c& Grvv^nal AppoAs ot- Te*<iS
P.O.&ov 12.208
Cc\pv\o\ S\oV*oh




   11.07.
                                                             \
          AvAV* SuS«^A\ed'J
    \&SO£C\
                   1




T)cAUACj^4- °
j1750 FM 9££
^UATx.^?02Z



                                                COUBTOF CWMINAl APPEALS
                                                          21 2015

                                                   ^©lAcosta, Clerk